Citation Nr: 1742956	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  09-19 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on unemployability for the period prior to January 22, 2016, on an extraschedular basis.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from July 1992 to November 1992 and from February 1993 to December 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied an increased rating for a lumbar spine disability.  

In May 2013, the Veteran testified regarding his lumbar spine disability before the undersigned at a Travel Board hearing.  A transcript of the hearing is of record.

In April 2014, the Board denied an increased rating for the lumbar spine, and also raised and remanded entitlement to a TDIU pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).   

In a November 2016 rating decision, the RO granted entitlement to a TDIU, effective January 22, 2016.  As that decision does not represent a total grant of the benefit sought on appeal for the period prior to January 22, 2016, the claim for a TDIU for the period prior to January 22, 2016, remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The issue of entitlement to a TDIU for the period from May 1, 2013, to January 22, 2016, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Prior to May 1, 2013, the Veteran's service-connected disabilities did not prevent him from obtaining and maintaining substantially gainful employment.


CONCLUSION OF LAW

For the period prior to May 1, 2013, the criteria for establishing entitlement to a TDIU are not met.  38 U.S.C.S. §§ 1155, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Following a careful review of the record, the Board finds that the preponderance of the evidence is against the claim for a TDIU for the period prior to May 1, 2013.  Parenthetically, the Board points out that May 1, 2013, is the effective date of service connection and assignment of a 50 percent disability rating for PTSD.  The claim of entitlement to a TDIU for the period from May 1, 2013, to January 22, 2016, is discussed further in the Remand below.

At the outset, the criteria for a schedular TDIU for the period prior to May 1, 2013, are not met.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

Here, for the period prior to May 1, 2013, the Veteran service-connected disabilities included chronic lumbosacral strain with intervertebral disc disease, rated as 20 percent disabling; left lower extremity radiculopathy, rated as 10 percent disabling and only for the period since February 25, 2013; and, fractured mandible, status post wiring, rated as noncompensable.   His combined disability rating for the relevant period is 20 percent prior to February 25, 2013, and 30 percent for the period from February 25, 2013, to May 1, 2013.  Thus, he does not meet the schedular criteria and a TDIU on a schedular basis is not warranted.  38 C.F.R. 
§ 4.16(a).

Nevertheless, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Thus, in any case where the Veteran is	 unemployable by reason of service-connected disabilities but has failed to meet the percentage standards discussed above, rating boards will submit the case to the Director, Compensation and Pension Service, for extra-schedular consideration under 38 C.F.R. § 4.16(b).  Such referral was accomplished here, and an advisory opinion from the Director of Compensation Service on extraschedular entitlement to a TDIU was obtained in March 2017.  Wages v. McDonald, 27 Vet. App. 233 (2016).

Entitlement to a total rating must be based solely on the impact of service-connected disabilities on the ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992). Consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion.  Individual unemployability, however, must be determined without regard to any nonservice-connected disabilities or advancing age.  38 C.F.R. §§ 3.341(a), 4.16, 4.19 (2016); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  A high rating in itself is recognition that the impairment makes it difficult to obtain or maintain employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363.

A review of the record reveals that, for the period prior to May 1, 2013, the Veteran's service-connected disabilities did not render him unemployable.  In this regard, although the Veteran's lumbar spine disability may have caused some interference with functioning, the competent and probative evidence does not establish that his lumbar spine symptoms (including radiculopathy during the period from February 25, 2013) alone were so severe as to have rendered him incapable of performing the physical and mental acts required by employment during that period.  Parenthetically, the Veteran has not alleged and the record does not show occupational impairment due to his noncompensable jaw disability.  Moreover, to the extent that the Veteran may have experienced any occupational impairment from PTSD during the relevant period prior to May 1, 2013, service connection was not in effect for that disability.

Foremost, the record shows that the Veteran was gainfully employed during much of the relevant period prior to May 1, 2013.  On his most recent September 2016 TDIU application (VA Form 21-8940, Veterans Application of Increased Compensation Based on Unemployability), the Veteran reported that he last worked full time in 2013, and that his disability affected full-time employment on August 1, 2013.  Interestingly, while on an earlier March 2015 TDIU application, the Veteran reported that he last worked full time in 2010, the record shows that, consistent with the Veteran's more recent report, he was self-employed from 2011-2013.  Indeed, treatment records show that in June 2011, he reported he was engaged in a "successful business," and in March 2012, he reported working full time as a painter.  In July 2012, he "reported excellent spousal relationship and employment situation," and in December 2012, he indicated he was capitalizing on opportunities for business after hurricane Sandy.  In February 2013, he discussed challenges of managing his new responsibility of attending school, in addition to managing his business and home life.  Relevant to the earlier part of the appeal period, the Veteran also reported on his TDIU applications prior work full time as a cable technician, making around $72,000 a year, in 2007 and/or 2008, and during October 2010 treatment he indicated prior employment with a friend's dry cleaning business until September 2010.  He was also noted to be gainfully employed during an August 2007 VA examination.   Thus, the record supports that the Veteran was working full time prior to May 1, 2013.

Furthermore, to the extent that the Veteran was not working for periods during the relevant period prior to May 1, 2013, the record does not show that it was because his service-connected disabilities rendered him unable to work.  On the contrary, in March 2009, the Veteran reported that he was fired from his job at the cable company due to a DUI, his third.  In October 2010, he stated he was fired from his friend's dry cleaning business for not showing up and poor work functioning secondary to alcohol abuse.  Indeed, the record shows that the Veteran's license was suspended for two years and he was unable to drive until June 2011, at which time he began his own business.  Moreover, while the record supports that he experienced periods of difficulty with his business, it was not because of his service-connected back or jaw disabilities.  In November 2011, the Veteran was feeling frustrated at the lack of business, and while his provider discussed other employment opportunities, the Veteran stated he wanted to give own business a chance.  Significantly, he did not mention any inability or difficulty working due to his lumbar spine disability at that time.  Similarly, in December 2011, the Veteran again reported a lack of steady employment from his business without mention of any spine disability, and during a February 2014 VA psychiatric examination, he stated that he eventually lost his company due to due to a poor economy and lack of work.

The Board also finds that the Veteran's statements regarding the impact of his disabilities on his overall functioning made during VA examinations and in support of various claims for benefits are contradicted by other evidence of record.  For instance, the Veteran has variously reported an inability to stand for long periods of time, sit for long periods of time, or perform heavy lifting due to his lumbar spine disability.  During his May 2013 hearing, he testified that he cannot even tie his shoes in the morning, cannot sit for longer than 15-20 minutes without "throbbing and incredible amounts of pain," and that his symptoms had become "tremendously worse" during the last 10 years.  His wife testified that his pain is "[a]ll the time every day."  In a March 2015 statement, the Veteran stated that "[s]ince 1997...I have been in so much pain due to my lower back."  In that statement he further alleged that he was "lucky enough to stay employed" at the cable company for so long because they let him train people so that he had help.  He and his wife also testified that it is due to the foregoing limitations that he could no longer work as a painter or obtain other employment.

However, with respect to his claims of severe pain since 1997, worsening symptoms for 10 years, and an inability to stand, walk, or sit due to his lumbar spine, ongoing treatment notes contradict those reports.  The record shows that, despite his low back disability, the Veteran remained active.  In March 2009, the Veteran attended a barbecue and was "cooking on the grill."  In reporting his daily activities and leisure time interests, he reported "play sports."  In April 2009, he started working out and attended a motorcross even that was "jam packed" with people.  In October 2010, the Veteran reported a recent trip to Disney World, discussing some anxiety after about 5-6 hours in the park, but he did not describe any problems with his low back.  That month he also reported spending time at home cleaning and cooking, which he felt to be a "good channeling of his energy."  In November 2010 , he reported that he "is walking a lot," and in January 2011, the Veteran discussed eating out and cooking.  In August 2011 he reported that he was not drinking in social settings such as camping, suggesting participating in that activity (camping).  In September 2011, he reported that he was going to the gym for three hours a day, five days a week.  In February 2012, the Veteran stated he had been out at a music show recently, and in May 2012, he stated that he copes with the stress of sporadic employment by riding "quads" or all-terrain vehicles in the woods daily.  In September 2012, he stated that he was spending time with his child at dirt bike competitions.  

All of the foregoing likely required varying degrees of sitting, standing, and walking, and supports that, contrary to limitations expressed in support of his various claims for VA benefits (including vocational rehabilitation in October 2012), the Veteran was actually quite active during the period prior to May 1, 2013.  Indeed, the Board observes that while the Veteran has since been granted a TDIU effective January 22, 2016, based, in part on his reports of limited ability to stand, walk, and sit, due to his back disability, in September 2016, he reported that, not only was he a full-time student, he was employed as a bartender and a golf ranger.  In October 2016, he reported that he was a full-time student (senior) majoring in Social Work and, in the past 3-6 months, despite his back disability, had been "playing a lot of golf," coaching youth hockey, and playing video games.  He also expressed plans to continue pursuing golf, riding quads or ATVs with his son, and camping.  He further reported that in the past 12 months, in addition to golf, he played soccer and went bike riding.  Thus, the Veteran's subjective reports as to his limitations are simply not credible, and the objective findings of record do not otherwise support significant occupational impairment.  In this regard, in March 2009, when the Veteran reported low back pain - notably, described as "intermittent" and without radiation - musculoskeletal physical examination revealed full range of motion.

Additionally, to the extent that the Veteran's statements can be interpreted as suggesting protected employment prior to May 1, 2013, given his reference to working for a friend and having been given an "accommodation" at the cable company of being allowed to train people, the Board is not persuaded.  Indeed, in contrast to the March 2015 claim that he was "lucky" to have remained employed, in October 2010 it was noted that the Veteran excelled in private business and "made 80k working for the cable company."  Regardless, the credible evidence does not show that any interference or impairment in prior employment was due to service-connected disability.  As noted, the Veteran was fired from the cable company due to a DUI after which his license was revoked.
  
The Board notes other inconsistencies in the Veteran's reporting of his employment history in support of his TDIU claim.  On his March 2015 and September 2016 TDIU applications, regarding attempts to seek employment after becoming too disabled to work, the Veteran listed only applying for work with Best Buy's Geek Squad in 2008, and as a technician with Air Systems in August 2013.  However, he did not report his apparently current employment as a bartender and golf ranger, as he did during September 2016 VA treatment, nor did he indicate as he did during October 2010 treatment that he had applied to and received call-backs from Target and Best Buy, but declined interviews due to feeling like "it's a 10$/hr job and I am 36 yrs old."  Interestingly, he did not express any concerns regarding the impact of his low back disability on his ability to work, and such a statement is more suggestive of willful unemployment than an inability to perform the physical or mental acts of employment.  Furthermore, while the Veteran omitted other skills or training on his TDIU applications, the record shows that the Veteran was trained in communications in the military, and post service performed work as a bartender, a chef, a computer technician, and did electrical work, in addition to working as a painter and a cable technician.  Indeed, in October 2010, the Veteran reported many jobs since the military but had not "found what I like."

The Board recognizes that there is some positive evidence in support of the claim for a TDIU prior to May 1, 2013.  For example, in May 2009, the Veteran reported that he had placed 18 applications for employment, and heard back from only one employer who said it was not hiring.  Additionally, a February 2013 VA examiner found that the Veteran's back disability does have a functional impact on the Veteran's occupational functioning, but declined to elaborate on how or the extent of any impact.  The Board also is cognizant of the October 2012 vocational rehabilitation counselor's findings that the Veteran is unable to do any heavy lifting, unable to sit or stand for prolonged periods of time, and does not have any other skills or education to be able to secure a sedentary position.  

However, the Board finds that the foregoing positive evidence is outweighed by the evidence showing the Veteran to be actually working and to be relatively physically capable.  The record shows that the Veteran was generally working during the relevant period, and that any periods of unemployment or limited employment were not the result of service-connected disabilities.  In this regard, the October 2012 vocational rehabilitation counselor's determination appears to have been based on the Veteran's own statements regarding his lumbar spine during counseling, which, as discussed, are contradicted by his statements made in furtherance of treatment.  Specifically that, despite his lumbar spine disability, at various times, he was able to go camping, go to Disney World, spend hours a day at the gym five days a week, perform daily chores of cooking and cleaning, attend dirt bike competitions and a music event, and ride an all-terrain vehicle on a daily basis.  And continues to be quite active to this day as it seems.

The Board also acknowledges the Veteran's report during an August 2007 VA spine examination that he had missed five days of work in the past year due to his lumbar spine disability.  Nevertheless, he was gainfully employed at that time, and the examiner found him to be independent in activities of daily living.  Also, significantly, during the year prior to the examination, the record shows that the Veteran underwent a spine surgery in October 2006, likely contributing to time off of from work.  Regardless, the August 2007 VA examination report does not note any significant occupational impairment due to the service-connected disability.

The Board also recognizes that in November 2005, prior to the appeal period, the Veteran was found to have an employment handicap due to his low back disability.  However, as stated, that determination predated the period on appeal and the Veteran underwent two spine surgeries following that determination.  Thus, his lumbar spine disability in November 2005 was not the same in nature as it was during the relevant appeal period prior to May 1, 2013.  And, significantly, after and despite that determination, the Veteran gained and maintained gainful employment until his DUI in 2009.

Moreover, the record shows that even during times of unemployment, the Veteran did receive calls for interviews, which he declined, and the Board finds that the Veteran's prior legal history and inability to drive due to a suspended license likely had an impact on his ability to work.  The Board recognizes and sympathizes with the Veteran's complaints of chronic back pain, but finds that there is little evidence, other than the lay testimony of the Veteran and his wife or findings based on that testimony, that supports that the Veteran's lumbar spine disability had a significant impact on his occupational functioning prior to May 1, 2013, beyond that reflected in his disability ratings assigned for his lumbar spine, and from February 2013, his left lower extremity radiculopathy.  And, as stated, the Veteran has not alleged occupational impairment due to his jaw disability. 

The Board notes that the ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.  38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  

Here, the Board finds that, prior to May 1, 2013, the Veteran's service-connected lumbar spine, left lower extremity radiculopathy, and jaw symptoms, as appropriate, were not so severe as to have rendered him incapable of performing the physical and mental acts required by employment.  

In light of the foregoing evidence, which does not show that the Veteran is unemployable as a result of his service-connected disabilities for the period prior to May 1, 2013, the Board finds that a TDIU on an extraschedular basis is not warranted.  To that extent, the appeal is denied.


ORDER

For the period prior to May 1, 2013, a TDIU is denied.


REMAND

The Board finds that, concerning the issue of entitlement to a TDIU from May 1, 2013, to January 22, 2016, remand is necessary for additional development to include a retrospective opinion, as the record is insufficient to determine whether the Veteran was unable to secure gainful employment solely due to his service-connected disabilities during that period.  See Chotta v. Peake, 22 Vet. App. 80, 85 (2008) (duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated); see also Vigil v. Peake, 22 Vet. App. 63 (2008).  

In this regard, given the inconsistencies in the record detailed above, and particularly given evidence that since the effective date the TDIU, the Veteran has reported work as a bartender and a golf ranger, in addition to going to school full time, and has further reported golfing and playing soccer, the Board finds that an additional opinion would be helpful in clarifying the extent to which, during the period from May 1, 2013, to January 22, 2016, the Veteran's service-connected disabilities impaired his abilities to obtain and maintain substantially gainful employment.

The Board again notes that the ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.  38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  However, medical examiners are responsible for providing a full description of the effects of disability upon the person's ordinary activity.  38 C.F.R. § 4.10; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013). 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran's claims file to an appropriate clinician to provide a retrospective opinion regarding the impact of the Veteran's service-connected disabilities on his ability to work for the period from May 1, 2013, to January 22, 2016.  An in-person examination is only required if deemed necessary by the examiner.  The entire claims file and a copy of this remand must be made available to the examiner for review. 

a.  If a new examination is warranted, the examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  For purposes of the opinion, the Veteran's lay statements regarding the impact of his service-connected disabilities on his occupational functioning during the relevant period are deemed not credible.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.  

b.  Based on a review of the claims file, the examiner must, for the period from May 1, 2013, to January 22, 2016, provide a functional assessment of the Veteran's service-connected disabilities and his ability to work consistent with his education and occupational experience, and without consideration of his age or non service-connected disabilities.  

c.  The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2.  The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action. 

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative must be provided with a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).




______________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


